Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Allowable Subject Matter
2.	Claims 1-10 and 15-26 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-10
None of the prior art of record teaches or suggests at least one print liquid supply interconnect comprising a housing, movable relative to a printer, and to be tethered via a feed hose to the printer; said housing including two keyed slots disposed on either side of a first needle to gate insertion to a print liquid supply with protrusions that match the two keyed slots, a guide feature adjacent the first needle extending between a first keyed slot and the first needle, and an electrical interface to establish a data transmission path between the print liquid supply and the ejection device, the electrical interface disposed between the first needle and a second keyed slot.
Claims 15-26
None of the prior art of record teaches or suggests a print liquid supply comprising an interface to electrically and fluidly couple the print liquid supply to a printer; wherein the interface including protrusions to pass through keyed slots in a print liquid supply interconnect and to act upon actuators of the print liquid supply interconnect when passing through corresponding keyed slots.

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        03/26/22